Citation Nr: 0205738	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  02-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
November 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for a  psychiatric disorder.

The Board notes that the RO has determined that the August 
1997 rating decision was not timely appealed.  In a letter to 
the veteran, dated in September 1999, the RO noted that the 
veteran's inquiry, dated September 1, 1999, was not accepted 
as an appeal of the August 1997 decision, as it was untimely 
and that the inquiry would be considered as a petition to 
reopen his claim if he submitted new and material evidence 
within one year.  In January 2000, the veteran filed a 
request to reopen his claim.  In an August 2000 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for post traumatic stress disorder.  The veteran 
disagreed with this determination and a statement of the case 
was issued in September 2000.  In May 2001, the veteran's 
substantive appeal was received.     

As will be discussed below, the Board has determined that new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for post traumatic 
stress disorder.  The Board is undertaking additional 
development with respect to the issue of service connection 
for post traumatic stress disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9 (a)(2)).  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for post 
traumatic stress disorder.         

2.  Evidence submitted since the RO's August 1997 decision is 
not cumulative and it does bear directly and substantially 
upon the specific matter under consideration and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
post traumatic stress disorder.   


CONCLUSION OF LAW

Evidence submitted since the RO's final August 1997 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence indicates that in September 1993, the Board 
denied the veteran's claim for service connection for PTSD.  
At that time, the Board noted that a diagnosis of PTSD had 
been entered by a VA physician in March 1990, and by a fee-
basis psychiatrist in June 1992.  The Board also noted that 
all other medical records, which included VA examinations in 
September 1989, June 1992, September 1992, and January 1993, 
found that the veteran did not have PTSD.  The Board 
concluded that the preponderance of the evidence was against 
the claim and denied entitlement to service connection for 
PTSD.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1100.  

An August 1997 rating decision determined that the veteran 
had not submitted new and material evidence to reopen the 
claim for service connection for post traumatic stress 
disorder.  The RO indicated that the evidence submitted in 
connection with the current claim was duplicative of the 
evidence which was previously considered.  The RO indicated 
that there was no evidence of a confirmed stressor or a link 
between the veteran's diagnosis of post traumatic stress 
disorder and his period of service.  The veteran was notified 
of this decision in August 1997.  He did not perfect a timely 
appeal.  

In order to re-open the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With regard to the applicability of the Veterans Claims 
Assistance Act of 2000 (the Act), the Board notes that the 
Act expressly provides that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  In 
addition, as the veteran's petition to re-open was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, are not applicable. 

New and material evidence means evidence not previously 
submitted to the agency decisionmakers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

The evidence submitted since the August 1997 rating decision 
includes records from the Social Security Administration 
including a notice of decision dated in February 1998 and VA 
treatment records dated from February 1998 to January 2001. 

The VA treatment records show that Dr. A.D.F., a VA examiner 
who had examined the veteran in 1992 and 1993 and previously 
determined that the veteran did not have post traumatic 
stress disorder, determined that the veteran did in fact have 
post traumatic stress disorder.  The VA treatment records 
also include a medical opinion from the veteran's therapist 
that the veteran's post traumatic stress disorder was related 
to his Vietnam experiences.  A May 2000 VA treatment record 
specifically noted that the veteran has severe post traumatic 
stress symptoms related to his experiences in Vietnam.  

The Board finds that the VA treatment records are new and 
material evidence.  This evidence was not previously 
submitted to agency decisionmakers, and can be considered 
new.  The Board finds that this medical evidence can be 
considered material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's post traumatic stress disorder 
is related to his military service.  

The Board notes that at the time of the August 1997 rating 
decision, there was no evidence relating the current 
diagnosis of post traumatic stress disorder to the veteran's 
period of service.  The newly submitted VA treatment records 
establish that the veteran's post traumatic stress disorder 
is related to his military service.  The Board finds that 
this evidence provides additional and important information 
which bears directly on the matter under consideration, and 
is so significant, that it must be considered in order to 
fairly decide the merits of this claim.  Accordingly, the 
claim is reopened.


ORDER

Insofar as new and material evidence has been submitted to 
re-open a claim for service connection for PTSD, the claim is 
re-opened.  To this extent, the appeal is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

